
	

113 HR 5169 : Senior Executive Service Accountability Act
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5169
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to enhance accountability within the Senior Executive
			 Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Senior Executive Service Accountability Act.
		2.Biennial justification of positionsSection 3133(a)(2) of title 5, United States Code, is amended by inserting after positions the following: , with a justification for each position (by title and organizational location) and the specific
			 result expected from each position, including the impact of such result on
			 the agency mission,.
		3.Extension of probationary period
			(a)In generalSection 3393(d) of title 5, United States Code, is amended by striking 1-year and inserting 2-year.
			(b)Conforming amendmentSection 3592(a)(1) of such title is amended by striking 1-year and inserting 2-year.
			4.Modification of pay retention for Senior Executive Service members removed for under performanceSection 3594(c)(1)(B) of title 5, United States Code, is amended to read as follows:
			
				(B)
					(i)any career appointee placed under subsection (a) or (b)(2) of this section shall be entitled to
			 receive basic pay at the highest of—
						(I)the rate of basic pay in effect for the position in which placed;
						(II)the rate of basic pay in effect at the time of the placement for the position the career appointee
			 held in the civil service immediately before being appointed to the Senior
			 Executive Service; or
						(III)the rate of basic pay in effect for the career appointee immediately before being placed under
			 subsection (a) or (b) of this section; and
						(ii)any career appointee placed under subsection (b)(1) of this section shall be entitled to receive
			 basic pay at the rate of basic pay in effect for the position in which
			 placed; and.
		5.Requirement that performance requirements be established in advanceSection 4312(b)(1) of title 5, United States Code, is amended—
			(1)by striking on or and inserting not later than 30 calendar days; and
			(2)by inserting in writing after communicated.
			6.Amendments to adverse action provisions with respect to career appointees in the Senior Executive
			 Service
			(a)Suspension for 14 days or less for senior executive service employeeParagraph (1) of Section 7501 of title 5, United States Code, is amended to read as follows:
				
					(1)employee means—
						(A)an individual in the competitive service who is not serving a probationary period or trial period
			 under an initial appointment or who has completed 1 year of current
			 continuous employment in the same or similar positions under other than a
			 temporary appointment limited to 1 year or less; or
						(B)a career appointee in the Senior Executive Service who—
							(i)has completed the probationary period prescribed under section 3393(d); or
							(ii)was covered by the provisions of subchapter II of this chapter immediately before appointment to
			 the Senior Executive Service; and.
			(b)Modification of cause and procedure for suspension and termination
				(1)In generalSection 7543 of title 5, United States Code, is amended—
					(A)in subsection (a), by striking misconduct, and inserting such cause as would promote the efficiency of the service, misconduct,;
					(B)in subsection (b)(4), by adding at the end before the period the following: , but no later than 30 days after the date that the employee’s answer was received under paragraph
			 (2);
					(C)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
					(D)by inserting after subsection (b) the following:
						
							(c)An agency head may extend the deadline for an employee to answer under subsection (b)(2) or the
			 deadline for the agency to issue a written decision under subsection
			 (b)(4) for no more than 30 days each. Any extension by the agency head
			 under this subsection must be in writing and document the reasons for
			 granting the extension.; and
					(E)by adding at the end the following:
						
							(g)
								(1)With respect to an employee subject to removal under this subchapter, if a final order or decision
			 is issued in favor of the agency by the agency, the Merit Systems
			 Protection Board, or the applicable reviewing court under section 7703,
			 the employee—
									(A)shall pay to the agency an amount equal to any pay received by the employee during the period
			 beginning on the date that the employee received notice under subsection
			 (b)(1) and ending on the date of such final order or decision; and
									(B)have removed from such employee’s credit any annual leave accrued during such period.
									(2)Paragraph (1) shall apply only to an employee who, during the period described in paragraph (1)(A),
			 is placed on administrative leave or any other type of leave whereby the
			 employee is in a status without duties but with pay.
								.
					(2)Conforming amendmentsSubchapter V of chapter 35 of title 5, United States Code, is amended—
					(A)in section 3593—
						(i)in subsection (a)(2), by striking misconduct, and inserting such cause as would promote the efficiency of the service, misconduct,; and
						(ii)in subsection (b), by striking misconduct, and inserting such cause as would promote the efficiency of the service, misconduct,; and
						(B)in section 3594(a), by striking misconduct, and inserting such cause as would promote the efficiency of the service, misconduct,.
					
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
